DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,348,745. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of invention recite limitations directed to detecting malicious behavior using an association of client address matched to a user identifier.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US-20100281527), and further in view of Reves (US-20070064617).
a.	Referring to claims 1, 7 and 13:
	Regarding claims 1, 7 and 13, John teaches a method comprising:  2receiving, at a device in a network, a set of known user identifiers used in the 3network (Para 16…. known user identifiers used in the network);  4receiving, at the device, web traffic log data regarding web traffic in the network, swherein the web traffic log data comprises header information captured from the web 6traffic and a plurality of client addresses associated with the web traffic (Para 4-41 and 68-70…. web traffic comprising header information captured from the web traffic and a plurality of client addresses);  7detecting, by the device, a particular one of the set of known user identifiers in the 8header information associated with a particular one of the plurality of client addresses, 9wherein detecting includes determining whether any user identifier in the set of known 10user identifiers appears in the header information (Para 82-86…. user identifier matched client address from the packet);  11making, by the device, an association between the particular detected user 12identifier and the particular client address (Para 82-86… association between the user identifier and client address).
John fails to explicitly teach providing the association to a malicious behavior detector to 14generate a model of network traffic behaviors. However, providing packet header information to generate traffic behavior is well known in the art and is described by Reves in Para 67-69 (providing network traffic header information to an analysis engine for detecting malicious behavior). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify John’s teaching by providing the User ID/Client address association to a 
a.	Referring to claims 2, 8 and 15:
Regarding claims 2, 8 and 15, the combination of John and Reves teaches the method as in claim 1, wherein the malicious behavior detector performs a 2mitigation action in the network based on an output from the model of network traffic 3behaviors on a per-user basis (See Reves, Para 60 and 76…. mitigation)
a.	Referring to claims 3, 9 and 16:
Regarding claims 3, 9 and 16, the combination of John and Reves teaches the method as in claim 1, wherein receiving the set of known user identifiers used in 2the network comprises:  3receiving, by the device, the set of known user identifiers from a Lightweight 4 Directory Access Protocol (LDAP) directory (See John, Para 36-38… LDAP directory service).  
a.	Referring to claims 4, 10, 14 and 17:
Regarding claims 4, 10, 14 and 17, the combination of John and Reves teaches the method as in claim 1, wherein detecting the particular user identifier in the header 2information associated with the particular client address comprises:  3identifying, by the device, the particular user identifier in a Uniform Resource 4Identifier (URI) or a cookie in the header information associated with the particular client 5address (See John, Para 69… authentication packet containing user identifier in a URI as known in the art).  
a.	Referring to claims 6, 12 and 19:
Regarding claims 6, 12 and 19, the combination of John and Reves teaches the method as in claim 1, further comprising:  2removing, by the device, the association between the particular detected user 3identifier and the particular client address based on a Dynamic Host Configuration 
Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if moved into the independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497